KAREN R. BAKER, Associate Justice hOn May 23, 2012, a Pulaski County jury convicted appellant, Tevin A. Bradley, of capital felony murder and aggravated robbery, with a firearm enhancement on each count. Bradley was sentenced to life imprisonment without the possibility of parole for the murder, forty years for the aggravated robbery, and zero months for the enhancements. Bradley’s convictions and sentences were affirmed in Bradley v. State, 2013 Ark. 58, 426 S.W.3d 363. We recounted the facts in Bradley’s direct appeal as follows: Bradley’s case arises from an aggravated robbery and theft of marijuana at the home of Evon Henderson where Evon Henderson was killed. On January 2, 2011, Bradley and Veeders Nelson, Bradley’s co-defendant, went to Evon Henderson’s home to purchase marijuana from Byron Lawrence. Lawrence was in a small room in the back of the Henderson home and testified that he had a trash bag with approximately four pounds of marijuana in it in the middle of the floor. Ed Henderson was in the room with Lawrence as the robbery occurred. Evon Henderson was in [the] kitchen, which was adjacent to the room where the robbery was transpiring. Evon Henderson shut a door that adjoined the two rooms. Nelson testified that when Evon Henderson shut the door, the door slammed, and Nelson fired a shot through the door. The bullet went through the door to the other side and | ahit Evon Henderson in the back as she walked away from the door. She took a few steps, collapsed and died. Nelson testified at trial and admitted to firing the gun that shot and killed Evon Henderson. . Nelson also testified that ■ he and Bradley both fled the scene, and Bradley grabbed the bag of marijuana from the floor. They ran out and jumped in Bradley’s green Pontiac and were both on the run for a' period of time. Nelson testified that when they fled, Bradley waited outside the Henderson home for him. Bradley testified that when he fled the scene he was not aware that anyone had been hurt. Nelson and Bradley both evaded law enforcement for some time, spending some of the time on the run together, and some on their own. The record demonstrates that Nelson surrendered after twenty-four days on the run, and Bradley ultimately surrendered after approximately forty-seven days on the run having fled to various hotels and family members’ homes. On March 1, 2011, Bradley surrendered to the local police. Nelson negotiated a plea and received a thirty-year sentence for first-degree murder for the death of Evon Henderson. Bradley, 2013 Ark. 58, at 1-2, 426 S.W.3d at 365. On May 3, 2013, Bradley filed his initial Rule 37.1 petition in Pulaski County Circuit Court, and on July 31, 2013, the State responded. On August 29, 2013, a hearing was held but no testimony was taken because both Bradley and the State filed written motions and relied upon those mo-, tions at the hearing. On September 16, 2013, the circuit court denied Bradley’s Rule 37 petition. Bradley now brings this appeal and presents two issues for review: (1) defense counsel was ineffective in failing to argue on directed verdict that the theft-of contraband cannot support a theft or robbery conviction and (2) defense counsel was ineffective in failing to argue that during the guilt phase it was a violation of Arkansas’s “truth-in-sentencing” provision to not tell the jury that a conviction for capital felony murder would automatically result in a life-without-parole sentence.- Prior to reaching the merits of Bradley’s appeal, we note that Bradley brings this appeal pursuant to Rule 37.1. Subsection (c) of Rule 37.1 provides as follows: | «(e) The petition shall be accompanied by the petitioner’s affidavit, sworn to before a notary or other officer authorized by law to administer oaths, in substantially the following form: AFFIDAVIT The petitioner states under oath that (he)(she) has read the foregoing petition for postconviction relief and that the facts stated in the petition are true, correct, and complete to the best of petitioner’s knowledge and belief. Petitioner’s signature Subscribed and sworn to before me the undersigned officer this_day of_, 20- Notary or other officer (d) The circuit clerk shall not accept for filing any petition that fails to comply with subsection (c) of this rule. The circuit court or any appellate court shall dismiss any petition that fails to comply with subsection (c) of this rule. (Emphasis added.)  Accordingly, Rule 37.1(c) requires a form of affidavit to be attached to the petition. The verification requirement for a petition for postconviction relief is of substantive importance to prevent perjury. Butler v. State, 2014 Ark. 380, 2014 WL 4649476 (per curiam); Stewart v. State, 2014 Ark. 85, 2014 WL 689043 (per curiam); Paige v. State, 2013 Ark. 135, 2013 WL 1281833 (per curiam). “For that purpose to be served, the petitioner must sign the petition and execute the requisite affidavit or verification. Paige, 2013 Ark. 135 [2013 WL 1281833]; Riley [v. State ], 2010 Ark. 347 [2010 WL 3720003] (citing Boyle v. State, 362 Ark. 248, 208 S.W.3d 134 (2005) (per curiam)).” Butler, 2014 Ark. 380, at 1, 2014 WL 4649476.  14Here, Bradley has brought an appeal of the circuit court’s September 16, 2013 order denying his Rule 37 petition. However, Bradley’s Rule 37.1 petition must be accompanied by an affidavit that is sworn before a notary or other officer authorized to administer oaths; in substantially the form noted in that provision; and attesting that the facts stated in the petition are true, correct, and complete to the best of Bradley’s knowledge and belief. While Bradley’s signature on the petition was notarized, there was no verification that the facts stated in the petition were true, correct, and complete as required by the Rule. Accordingly, Bradley’s petition was not in compliance with the Rule. Rule 37.1(d) requires that “the circuit court or any appellate court shall dismiss any petition that fails to comply with subsection (c) of this rule.” For that reason, we dismiss Bradley’s appeal.1 Dismissed. Hannah, C.J., and Danielson and Wood, JJ., dissent.  . We note that the dissent states that because the issue of verification does not impact subject-matter jurisdiction, this court should reach the merits of Bradley’s appeal. However, we dismiss Bradley’s appeal for failure to comply with Rule 37.1(c) because the Rule requires that any appellate court shall dismiss any petition that fails to comply with that subsection. (Emphasis added.)